UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 17, 2015 SILVERSUN TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-50302 16-1633636 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) 5 Regent Street, Suite 520 Livingston, New Jersey 07039 (Address of Principal Executive Offices) (973) 396-1720 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On November 17, 2015, SilverSun Technologies, Inc. (the “Company”) issued a press release regarding the Company’s financial results for the period ended September 30, 2015, which is also disclosed in the Company’s Form 10-Q filed with the Securities and Exchange Commission on November 16, 2015. A copy of the Company’s press release is attached hereto as Exhibit 99.1. The attached exhibit is provided under Item 7.01 of this current report on Form 8-K and is furnished to, but not filed with, the Securities and Exchange Commission. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1* Press release dated November 17, 2015 “SilverSun Technologies Reports Profitable Third Quarter 2015 Results”. *Filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SILVERSUN TECHNOLOGIES, INC. Date: November 17, 2015 By: /s/Mark Meller Mark Meller President, Chief Executive Officer and Principal Accounting Officer
